Eno, J.

These are two actions of contract brought by two different plaintiffs against the two defend-ants. The cases were tried together and the trial judge found for the plaintiffs against the defendant corporation, and for the defendant P. J. Amari, respectively.
At the trial the plaintiff filed no request for rulings, but after the decision made motions for new trial on the grounds that the findings for the defend-ant P. J. Amari individually were contrary to law, which motions were denied. This report is before this division on the denial of these motions.
The plaintiff, at the hearing before this division, argued solely on questions of law which could have been, but were not raised at the trial on the merits of these cases. They cannot be raised on motions for new trial. Vengrow v. Grimes, 274 Mass. 278, 280; Squires v. Toye. 291 Mass. 342; Orcutt v. Drillen, 306 Mass. 617.
The disposition of these motions rested in sound judicial discretion of the trial judge, Davis v. Boston Elevated Railway Co., 235 Mass. 482, 496-497; Nicoli v. Berglund, 293 Mass. 426, 431; DeLuca v. Boston Elevated Railway Co., 312, Mass. 495, 497; *78and his decision thereon will not be overturned unless an abuse of discretion appears. Madden v. Boston Elevated Railway Co., 284 Mass. 490, 494.
For the plaintiff, Adams and Blinn.
There being nothing in the report to show any abuse of discretion in the denial of these motions, the report is to be dismissed.